DETAILED ACTION
1.	Claims 1-15 of U.S. Application 16/274820 filed on February 13, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on February 13, 2019 and July 14, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the inlet opening of the internal air channel 124 opens in an axial direction relative to the longitudinal axis A, and the outlet openings 136 of the internal air channel 124 open in a radial direction relative to the longitudinal axis A as described in the specification on page 6, lines 15-17.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Double Patenting
5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
	Claims 1, 3, 8-10, and 12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 12-14, and 16 of copending Application No. 16/274843 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented (see table below).
Instant applicant (16/274820)
Conflicting Applicant 16/274843
Claims
 
Claims
 
1
A system comprising: a shaft body defining a longitudinal axis; a first internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the first internal fluid channel and an outlet opening through the shaft body for fluid communication of fluid from the first internal fluid channel to an area external of the shaft body; and a second internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the second internal fluid channel and an outlet opening through the shaft body for fluid communication of fluid from the second internal fluid channel to an area external of the shaft body, wherein the first and second internal fluid channels are in fluid isolation from one another within the shaft body.
1
A system comprising: a shaft body defining a longitudinal axis; a first internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the first internal fluid channel and an outlet opening through the shaft body for fluid communication of fluid from the first internal fluid channel to an area external of the shaft body; and a second internal fluid channel extending axially within the shaft body and including an inlet opening through the shaft body for fluid communication of external fluid into the second internal fluid channel and an outlet opening through the shaft body for fluid communication of fluid from the second internal fluid channel to an area external of the shaft body, wherein the first and second internal fluid channels are in fluid isolation from one another within the shaft body.
3
The system as recited in claim 1, wherein the inlet and outlet openings of the first internal fluid channel extend in a lateral direction relative to the longitudinal axis.
5
The system as recited in claim 1, wherein the inlet and outlet openings of the first internal fluid channel extend in a lateral direction relative to the longitudinal axis.
8
The system as recited in claim 1, further comprising an electrical machine rotor mounted to the shaft body wherein seals sealing between the rotor and the shaft body maintain fluid isolation between the inlet openings and outlet openings of the first and second internal fluid channels.
12
The system as recited in claim 1, further comprising an electrical machine rotor mounted to the shaft body wherein seals sealing between the rotor and the shaft body maintain fluid isolation between the inlet openings and outlet openings of the first and second internal fluid channels.
9
The system as recited in claim 8, further comprising a support shaft, wherein the shaft body is seated within the support shaft and wherein the support shaft supports the rotor.
13
The system as recited in claim 12, further comprising a support shaft, wherein the shaft body is seated within the support shaft and wherein the support shaft supports the rotor.
10
The system as recited in claim 8, further comprising a stator with the rotor and shaft body mounted to bearings for rotation relative to the stator.
14
The system as recited in claim 12, further comprising a stator with the rotor and shaft body mounted to bearings for rotation relative to the stator.
12
The system as recited in claim 10, wherein the outlet opening of the first internal fluid channel is positioned to supply coolant to windings in at least one of the stator and the rotor.
16
The system as recited in claim 14, wherein the outlet opening of the first internal fluid channel is positioned to supply coolant to windings in at least one of the stator and the rotor.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoblauch (U.S. PGPub No. 20140333161).
Regarding claim 1, Knoblauch discloses (see fig. 1 below) a system comprising: a shaft body (13) defining a longitudinal axis (19); a first internal fluid channel (18) extending axially within the shaft body (13) and including an inlet 5opening (16) through the shaft body (13) for fluid communication of external fluid into the first internal fluid channel (18) and an outlet opening (17) through the shaft body (13) for fluid 
a second internal fluid channel (26) extending axially within the shaft body (13) and including an inlet opening (24) through the shaft body (13) for fluid communication of external fluid into the second 10internal fluid channel (26) and an outlet opening (25) through the shaft body (13) for fluid communication of fluid from the second internal fluid  channel (26) to an area external of the shaft body (13), wherein the first and second internal fluid channels (20 and 26) are in fluid isolation from one another within the shaft body (13) (Abstract; ¶ 36 to ¶ 43; fig. 1).

    PNG
    media_image1.png
    588
    921
    media_image1.png
    Greyscale



Regarding claim 2/1, Knoblauch discloses (see fig. 1 above) wherein the first internal fluid channel (18) is configured for coolant flow and wherein the second internal fluid channel (26) is configured for lubricant flow (Abstract; ¶ 9; ¶ 24; ¶ 35; ¶ 42).
8.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblauch in view of Rippel et al (Rippel) (U.S. PGPub No. 20150280525).
Regarding claim 3/1, Knoblauch teaches the device of claim 1 but does not explicitly teach the inlet and outlet openings of the first internal fluid channel extend in a lateral direction relative to the longitudinal axis.
However, Rippel teaches (see fig. 1a below) the inlet and outlet openings (147 and 151) of the first internal fluid channel (143) extend in a lateral direction relative to the longitudinal axis (¶ 74) in order to enhance heat transfer and thereby provide improved cooling efficiency (Rippel, ¶ 6, ¶ 26, ¶ 63).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoblauch and provide the inlet and outlet openings of the first internal fluid channel extend in a lateral direction relative to the longitudinal axis as taught by Rippel in order to enhance heat transfer and thereby provide improved cooling efficiency (Rippel, ¶ 6, ¶ 26, ¶ 63).


    PNG
    media_image2.png
    659
    792
    media_image2.png
    Greyscale


Regarding claim 4/1, Knoblauch teaches the device of claim 1 but does not explicitly teach each of the inlet and outlet openings of the second internal fluid channel open in a radial direction, respectively, relative to the longitudinal axis.
However, Rippel teaches (see fig. 1a above) each of the inlet and outlet  openings (125 and 121) of the second internal fluid channel (119) open in a radial 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoblauch and provide each of the inlet and outlet openings of the second internal fluid channel open in a radial direction, respectively, relative to the longitudinal axis as taught by Rippel in order to enhance heat transfer and thereby provide improved cooling efficiency (Rippel, ¶ 6, ¶ 26, ¶ 63).
9.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblauch in view of Hasenkamp (DE102009029716, see English Machine Translation attached).
Regarding claim 5/1, Knoblauch teaches the device of claim 1 but does not explicitly teach the first internal fluid channel includes two diametrically opposed sub-channels for balanced rotation of the shaft body.
However, Hasenkamp teaches (see fig. 2 below) the first internal fluid channel includes two diametrically opposed sub-channels (see annotated fig. 2 below) for balanced rotation of the shaft body (5) (since diametrically opposed channels create a symmetrically shaped shaft, the shaft will therefore be balanced) (¶ 20 to ¶ 22) in order to improve heat transfer in a manner that can produced cost-effectively (Hasenkamp, ¶ 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoblauch and provide the first internal fluid channel includes two diametrically opposed 

    PNG
    media_image3.png
    620
    578
    media_image3.png
    Greyscale

Regarding claim 6/1, Knoblauch teaches the device of claim 1 but does not explicitly teach the second internal fluid channel includes two diametrically opposed sub-channels for balanced rotation of the shaft body.
However, Hasenkamp teaches (see fig. 2 above) the second internal fluid channel includes two diametrically opposed sub-channels (see annotated fig. 2 above) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoblauch and provide the second internal fluid channel includes two diametrically opposed sub-channels for balanced rotation of the shaft body as taught by Hasenkamp in order to improve heat transfer in a manner that can produced cost-effectively (Hasenkamp, ¶ 3).
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knoblauch in view of Endo (U.S. PGPub No. 20110169353).
	Regarding claim 7/1, Knoblauch teaches the device of claim 1 but does not explicitly teach the second internal fluid channel includes at least one additional outlet.
	However, Endo teaches (see fig. 6 below) the second internal fluid channel (76) includes at least one additional outlet (77) (¶ 72 to ¶ 75) in order to prevent bearing damage or seizure thereby improving reliability (Endo, ¶ 74).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoblauch and provide the second internal fluid channel includes at least one additional outlet as taught by Endo in order to prevent bearing damage or seizure thereby improving reliability (Endo, ¶ 74).


    PNG
    media_image4.png
    617
    765
    media_image4.png
    Greyscale

11.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Knoblauch in view of Weidman et al (Weidman) (U.S. PGPub No. 20040080218).
Regarding claim 8/1, Knoblauch teaches the device of claim 1 but does not explicitly teach an electrical machine rotor mounted to the shaft body wherein seals sealing between the rotor and the shaft body maintain fluid isolation between the inlet openings and outlet openings of the first and second internal fluid channels.
However, Weidman teaches (see fig. 2a below) an electrical machine rotor (110) mounted to the shaft body (108) wherein seals (132a, 132b, 134a, 134b) sealing between the rotor (110) and the shaft body (108) maintain fluid isolation between the 

    PNG
    media_image5.png
    677
    973
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoblauch and provide an electrical machine rotor mounted to the shaft body wherein seals sealing between the rotor and the shaft body maintain fluid isolation between the inlet openings and outlet openings of the first and second internal fluid channels as 
Regarding claim 9/8/1, Knoblauch in view of Weidman teaches the device of claim 8, Knoblauch further teaches (see fig. 1 above) a support shaft (3), wherein the shaft body (13) is seated within the support shaft (3) and wherein the support shaft supports the rotor (11) (Abstract; ¶ 32 to ¶ 34 fig. 1).
Regarding claim 10/8/1, Knoblauch in view of Weidman teaches the device of claim 9 but does not explicitly teach a stator with the rotor and shaft body 20mounted to bearings for rotation relative to the stator.
However, Weidman further teaches a stator (106) with the rotor (110) and shaft body (108) 20mounted to bearings (104) for rotation relative to the stator (106) (fig. 1; ¶ 23) in order to provide improved fluid circulation and thereby improved cooling efficiency and overall efficiency of the device (Weidman, ¶ 7, ¶ 14, p 47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoblauch in view of Weidman and provide a stator with the rotor and shaft body 20mounted to bearings for rotation relative to the stator as further taught by Weidman in order to provide improved fluid circulation and thereby improved cooling efficiency and overall efficiency of the device (Weidman, ¶ 7, ¶ 14, p 47).
12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knoblauch in view of Weidman as applied to claim 10 above, and further in view of Endo.
claim 11/10/8/1, Knoblauch in view of Weidman teaches the device of claim 10 but does not explicitly teach the outlet opening of the second internal fluid channel is positioned to supply lubricant to the bearings.
However, Endo teaches (see fig. 6 above) the outlet opening (77) of the second internal fluid channel (76) is positioned to supply lubricant to the bearings (57, 58) (¶ 72 to ¶ 75) in order to prevent bearing damage or seizure thereby improving reliability (Endo, ¶ 74).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knoblauch in view of Weidman and provide the outlet opening of the second internal fluid channel is positioned to supply lubricant to the bearings as taught by Endo in order to prevent bearing damage or seizure thereby improving reliability (Endo, ¶ 74).
13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Knoblauch in view of Weidman as applied to claim 10 above, and further in view of Johnsen (U.S. PGPub No. 20030030333).
Regarding claim 12/10/8/1, Knoblauch in view of Weidman teaches the device of claim 10 but does not explicitly teach the outlet opening of the first internal fluid channel is positioned to supply coolant to windings in at least one of the stator and the rotor.
However, Johnsen teaches (see fig. 1 below) the outlet opening (59, 61) of the first internal fluid channel (see annotated fig. 1 below) is positioned to supply coolant to windings (52) in the rotor (24) (¶ 25 to ¶ 27) in order to improve heat transfer and prevent overheating (Johnsen, ¶ 9 to ¶ 11).
.

    PNG
    media_image6.png
    688
    827
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Knoblauch.
	Regarding claim 13, Endo teaches (see fig. 6 above) a method of operating an electrical machine (10) comprising: issuing a coolant from a first internal fluid channel (61) of a rotating shaft (51) to a component (these are the rotor components such as the rotor core 22 and magnets 27) in the electrical machine (10) (Abstract; ¶ 44; ¶ 55 to ¶ 62; ¶ 69 to ¶ 75); and 
issuing a lubricant from a second internal fluid channel (76) of the rotating shaft (51), wherein issuing coolant and issuing a lubricant include keeping the coolant and 10lubricant in fluid isolation from each other within the rotating shaft (Abstract; ¶ 44; ¶ 55 to ¶ 62; ¶ 69 to ¶ 75).
Endo does not explicitly teach issuing a lubricant different from the coolant.
However, Knoblauch teaches (see fig. 1 above) issuing a lubricant different from the coolant (since water as a cooling liquid is provided in coolant channel 20 and an oil lubricant is provided in coolant channel 26, see ¶ 35 to ¶ 41; Abstract) in order to provide improved cooling efficiency and lower oil lubricant temperatures, thereby 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo and provide issuing a lubricant different from the coolant as taught by Knoblauch in order to provide improved cooling efficiency and lower oil lubricant temperatures, thereby increasing oil viscosity and improving lubrication properties without the need for special oil seals (Knoblauch, ¶ 6; ¶ 7; ¶ 9).
Regarding claim 14/13, Endo in view of Knoblauch teaches the method of claim 13, Endo further teaches (see fig. 6 above) the component (these are the rotor components such as the rotor core 22 and magnets 27) is a heat generating component (Abstract; ¶ 44; ¶ 55 to ¶ 62).
Regarding claim 15/14/13, Endo in view of Knoblauch teaches the method of claim 14, Endo further teaches (see fig. 6 above) issuing lubricant to a bearing (57, 58) of the electrical machine (10) from the second internal fluid channel (76) of the rotating shaft (51) (¶ 72 to ¶ 75).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tanaka et al (U.S. PGPub No. 20070273228) teaches an electric motor for use in electric vehicle, has cooling fluid communication holes formed in radial direction to provide communication between a hollow shaft bore and spaces and between hollow 
Paul et al (U.S. PGPub No. 20180191225) teaches a rotor shaft has a cylinder jacket that is provided on both sides of forehead flange. A shaft cavity is surrounded with cylinder jacket.  An intake is provided to pass cooling fluid into shaft cavity and to inner surface of cylinder jacket. A distribution element is provided to receive entering cooling fluid through intake. A derivative surface is formed toward inner surface of the cylinder jacket, so as to deliver an opening region on inner surface.
Takahashi et al (JP 2002051503) teaches a rotor shaft having two flow paths for providing cooling flow to rotor and stator components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834